DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed October 17, 2022.

Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-10, 22 and 24 in the reply filed on October 17, 2022 is acknowledged. Claims 11-16, 25 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	The claim set filed October 17, 2022 in response to the restriction/election requirement is in error, as the status indicators next to each claim are not reflective of applicant’s election.  Namely, claims 11-16, 25 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention; however, the status indicator for claims 11-16, 25 and 27 do not say “(Withdrawn)” as required.  Instead, claims 11-16, 25 and 27 have the incorrect status identifier of “(Previously Presented).”  Please make the necessary correction.

Status of Claims
2.	Claims 1-10, 22 and 24 are pending and currently under consideration for patentability.

Priority
3.	 Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application.



Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on May 3, 2019, December 13, 2021 and July 26, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
5.	The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-10, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10 and 24, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 2-9 and 22 are rejected for ultimately depending from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claim(s) 1-4, 7 and 10 are e rejected under 35 U.S.C. 103 as being unpatentable over Valenti et al. (US PGPUB 2012/0215160).

8.	With regard to claim 1, Valenti discloses an ophthalmological device (surgical apparatus, 400; abstract; Fig. 4; [0013]) which provides suction flushing with an aspiration function (aspiration system, 402) and an infusion function (irrigation system, 102; [0028-0029]), comprising an aspiration conveyor device (vacuum pump, 480) for the motor-driven discharge of liquid from a surgical instrument (hand piece, 460) into a waste container (reservoir, 430), in particular in the form of a peristaltic pump or vacuum suction ([0034]), an infusion conveyor device (variable-speed infusion pump, 180) for the motor-driven feeding of an infusion medium (buffered saline solution) from an infusion container (fluid source, 150; [0020]; [0022]) via an infusion connection (fluid reservoir, 130) and a line (irrigation tube, 110) to the surgical instrument (460), which infusion conveyor device (180) is designed as a peristaltic pump (Fig. 4) for the active volume delivery of the infusion medium with a known delivery volume ([0026]; [0029]; [0031]; [0035]), and a pressure measuring device (pressure sensor, 120) with a pressure or force sensor in the device (400) is formed between the infusion conveyor device (180) and the surgical instrument (460), by means of which an infusion pressure of the infusion medium in the device can be determined (“the pressure sensor is disposed in the fluid path of the irrigation system;” [0021-0023]; [0026]; [0031-0032]).
	While Figure 4 of Valenti appears to illustrate the aspiration conveyor device (vacuum pump, 480) and infusion conveyor device (variable-speed infusion pump, 180) as a peristaltic pump, Valenti fails to explicitly disclose that the aspiration conveyor device and infusion conveyor device are designed as peristaltic pumps.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the aspiration and infusion conveyor devices disclosed by Valenti to be peristaltic pumps, since they appear to be illustrated as peristaltic pumps in Figure 4 of Valenti, and since peristaltic pumps are well-known pumping means in the art of ophthalmic irrigation and aspiration for consistently, predictably and reliably moving fluid throughout the system.

9.	With regard to claim 2, Valenti discloses a control module (processor, 140 including a chamber stability processor, 142 and system processor, 444) in the device (400) is designed such that the delivery volume of the infusion volume delivery is regulated on the basis of the infusion pressure ([0023]; [0026]; [0029]; [0035-0036]; Fig. 4).

10.	With regard to claim 3, Valenti discloses that the regulation is carried out under consideration of a pressure drop (“measured pressure too low”) in the line (110) towards the surgical instrument (460), wherein the pressure drop is at least partially compensated (“compensatory increase”) with a pressure increase in the infusion volume delivery (via 180; [0022]; [0026]; Fig. 4).

11.	With regard to claim 4, Valenti discloses that the pressure drop is determined by taking into account a flow velocity (based upon known pump speed) of the infusion medium (via 142 and 444), which flow velocity is determined on the basis of the current delivery volume of the infusion volume delivery ([0022-0024]; [0026]; Fig. 4).

12.	With regard to claim 7, Valenti discloses a control unit  (140, 142, 444) in the device (400) is designed such that the determined infusion pressure of the infusion conveyor device (180) can be adjusted (via conventional surgical console; [0023]) to a target value by means of an automatic control ([0033]), wherein an adjustment of the target infusion pressure which is dependent on the delivery rate is carried out in such a way in particular that an increased pressure drop (“measured pressure too low”) caused by the flow velocity in the line (110) to the surgical instrument (460) is compensated (“compensatory increase;” [0022-0023]; [0026]; [0029]; [0035-0036]; Fig. 4).

13.	With regard to claim 10, Valenti discloses that the aspiration conveyor device (480) and the infusion conveyor device (180) are constructed in a similar - in particular identical - manner in their design and dimensioning (Fig. 4; [0028-0036]).

14.	Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Valenti in view of Sorensen et al. (US PGPUB 2014/0323953).

15.	With regard to claims 5-6, While Valenti discloses that the device (400) comprises an infusion drive (142) for the infusion conveyor device (180) and an aspiration drive (442) separate therefrom for the aspiration conveyor device (480); wherein the pressure measuring device (120) works in tandem with a fluid reservoir designed with a flexible membrane (movable wall, 142; [0022-0023]), Valenti is silent in regard to regions of the infusion conveyor device that come into contact with the infusion medium together with regions of the aspiration conveyor device that come into contact with the liquid are formed in a common interchangeable cassette for the device; wherein the pressure measuring device is designed with a flexible membrane in the cassette and the pressure or force sensor in the device; 
	However, Sorensen discloses a partial venting system for occlusion surge mitigation (abstract; Figs. 1, 3), wherein regions (irrigation line, 315) of the infusion conveyor device (mechanically pressurized fluid source, 310) that come into contact with the infusion medium together with regions of the aspiration conveyor device (dual segment elastomer pump, 335) that come into contact with the liquid are formed in a common interchangeable cassette (cassette body; Fig. 3) for the device; wherein the pressure measuring device (pressure sensor, 365) is designed with a flexible membrane in the cassette and the pressure or force sensor in the device (Fig. 3; [0030-0031]; [0033-0035]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Valenti to provide the aspiration and irrigation conveyors on a cassette body, similar to that disclosed by Sorensen, in order to utilize well-known existing surgical modules which accept surgical cassettes for subsequent movement of fluid.

16.	Claim(s) 8-9 are e rejected under 35 U.S.C. 103 as being unpatentable over Valenti et al. (US PGPUB 2012/0215160) in view of Takamatsu et al. (US 6,283,937).

17.	With regard to claims 8 and 9, Valenti is silent in regard to said device is formed with a motor-driven height adjustment of the infusion container, and switchability for optionally bypassing the infusion conveyor means is provided by a bypass valve device; wherein first hydrostatically pressure-adjustable infusion is provided by means of the motor-driven height adjustment of the infusion container via a first line towards the eye, and a second pressure- adjustable infusion, which is independent thereof, is provided with the infusion conveyor device via a second line towards the eye.
	However, Takamatasu discloses an irrigation/aspiration apparatus (abstract; Fig. 1), comprising a motor-driven height adjustment (vertical motion driving device, 12) of the infusion container (1), and switchability (10, 11) for optionally bypassing the infusion conveyor means (control valve, 18) is provided by a bypass valve device; wherein first hydrostatically pressure-adjustable infusion is provided by means of the motor-driven height adjustment (12) of the infusion container (1) via a first line t(3) owards the eye, and a second pressure- adjustable infusion, which is independent thereof, is provided with the infusion conveyor device via a second line towards the eye (E; col. 2, lines 45-65).
 	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Valenti to include a motor-driven height adjustment and bypass valve, similar to that disclosed by Takamatsu, in order to vertically move the infusion container to a desired height to regulate pressure of the infusion fluid, as suggested by Takamatsu in column 2, lines 60-65.

18.	Claim(s) 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Valenti in view of Sorensen, as applied to claim 5 above, and in further view of Sorensen (US PGPUB 2010/0286651; hereinafter Sorensen 2).

19.	With regard to claims 22 and 24, While Valenti discloses that that the regulation is carried out under consideration of a pressure drop (“measured pressure too low”) in the line (110) towards the surgical instrument (460), wherein the pressure drop is at least partially compensated (“compensatory increase”) with a pressure increase in the infusion volume delivery (via 180; [0022]; [0026]; Fig. 4), Valenti and Sorensen are silent in regard to wherein passive ripple compensation in the form of a flexible line region is formed in the interchangeable cassette between the infusion conveyor device and the surgical instrument, which ripple compensation effects a compensation of fluctuations in the delivery volume of the infusion conveyor device by means of elastic deformation of the flexible line region, and/or wherein an air bubble sensor is formed along a path of the interchangeable cassette in which the infusion medium is supplied, wherein the air bubble sensor is formed with a viewing window in the interchangeable cassette and an optical monitoring system in the device; and wherein the infusion conveyor device is formed in the interchangeable cassette with at least one squeezing channel, which is formed at least approximately in a circular arc and is made of an elastic material, the squeezing channel cross-section of which can be squeezed in a sealing manner at at least one point by actuators on the device side - in particular by rollers - and this point can be moved along the squeezing channel, in particular wherein an unsqueezed cross-sectional area of the squeezing channel varies along the squeezing channel, in particular wherein optionally a plurality of squeezing channels are arranged hydraulically parallel and actuated phase-shifted with respect to one another.
	However, Sorensen 2 discloses a multiple segmented peristaltic pump and cassette (abstract; Figs. 5a-c), wherein passive ripple compensation ([0034]) in the form of a flexible line region (elastomeric sheet, 107 coupled to substrate, 105; [0025]) is formed in a interchangeable cassette (100b) between the infusion conveyor device (rollers, 201a-n) and the surgical instrument (Fig. 5a), which ripple compensation ([0034] effects a compensation of fluctuations in the delivery volume of the infusion conveyor device (201a-n) by means of elastic deformation of the flexible line region (105, 107; [0025]); and wherein the infusion conveyor device (201a-n) is formed in the interchangeable cassette (Fig. 5a) with at least one squeezing channel (active regions, 163, 165), which is formed at least approximately in a circular arc (Fig. 5a) and is made of an elastic material ([0030]; [0039]), the squeezing channel (163, 165) cross-section of which can be squeezed in a sealing manner at at least one point by actuators (201a-n) on the device side - in particular by rollers (201a-n) - and this point can be moved along the squeezing channel (163, 165), in particular wherein an unsqueezed cross-sectional area of the squeezing channel varies along the squeezing channel (163, 165), in particular wherein optionally a plurality of squeezing channels (163, 165) are arranged hydraulically parallel and actuated phase-shifted with respect to one another ([0030]; [0039]; Fig.5a).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cassette disclosed by Valenti in view of Sorensen to include elastically deformable and flexible lines and squeezing channels arranged in a circular arc, similar to that disclosed by Sorensen 2, in order to utilize well-known existing surgical cassettes having deformable fluid lines within a squeezing channel for subsequent movement of fluid via peristaltic rollers, as suggested by Sorensen 2 in paragraph [0030].

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Huculak et al. (US PGPUB 2013/0138035) discloses a retinal surgery device.
	Milutinovic et al. (US PGPUB 2011/0313343) discloses a phacoemulsification fluidics system having a single pump head.
	Eubanks et al. (US PGPUB 2011/0106004) discloses systems and methods for operating interventional catheters using a common operating console and adaptive interface components.

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781